Case 1:19-cv-01219-MN Document 57 Filed 07/28/20 Page 1 of 5 PagelD #: 996

Page | of 5 AO 239 (Rev. ) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

ALICIA A. COHEN

UNITED STATES DISTRICT COURT
for the

District of Delaware

 

Plaintiff/Petitioner
v.
RONALD A, COHEN

 

Defendant/Respondent

Civil Action No. 19-1219 (MN)

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 239 (Rev. ) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

(Long Form)
Instructions
Affidavit in Support of the Application
Complete all questions in this-application and then sign it.
1 am a plaintiff or petitioner in this case and declare that 1 am unable to pay —_—“Do not leave any blanks: if the answer to a question is “0,” “none,” or “not
the costs of these proceedings and that I am entitled to the relief requested. applicable (N/A),” write that response. If you need more space to answer a
I declare under penalty of perjury that the information below is true and question or to explain your answer, attach a separate sheet of paper identified with
understand that a false statement may result in a dismissal of my claims. your name, your case's docket number, and the question number.
4
Signed: Date: seid Ld LO wo
1. For both you and your spouse estimate the average amount of money received from each of the following-sources during the past 12: months. Adjust any
amount that was received weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any
deductions for taxes or otherwise.
Income source Average monthly income amount Income amount expected next
during the past 12 month
months
You Spouse You Spouse
Employment
SN/A $SN/A $N/A SN/A
Self-employment
SN/A SN/A SN/A SN/A
Income from real property (such as rental income) SN/A SN/A SN/A. $ N/A
Interest and dividends $ 46. $N/A $ 50 $ N/A
Gifts $0 $0 $0 $0
Alimony $ $ N/A $ $ N/A
N/A N/A
Child support $ $ N/A $ $N/A
N/A N/A
Page 2 of 5

 

 
Case 1:19-cv-01219-MN

Document 57 Filed 07/28/20

Page 2 of 5 PagelD #: 997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retirement (such as social security, pensions, $ 1667. $ 1679, $ 1667. $1679,
annuities, insurance) SSL
Disability (such as social security, insurance $N/A $ N/A SN/A $ N/A
payments)
Unemployment payments $N/A $N/A $ N/A $ N/A
Public-assistance (such as welfare) $N/A $ N/A $ N/A $ N/A
Other (specify): Note: At times the ministry |$N/A $N/A $N/A $ N/A
we minister for reimburses us for expenses
such as mileage, air travel and medical
expenses but we do not draw a salary.
. $ 1667.00 $ 1679.00 $ 1667.00 $ 1679.00
Total monthly income:
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address Dates of employment Gross
monthly pay
None $N/A
$ N/A
3. List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
None $
None $ ;
None $
4, How much cash do you and your spouse have? $ 460.00
Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution Type of account Amount you have Amount your
spouse has
Bank America Checking $320. $N/A
Wells Fargo Checking $103. $ 1,530
SN/A $N/IA

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,

perhaps because you have been in multiple institutions, attach one certified statement of each account

 

 

 
Case 1:19-cv-01219-MN Document 57 Filed 07/28/20 Page 3 of 5 PagelD #: 998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 5
AO 239 (Rev.
) Application to Proceed in District Court Without Prepaying Fees of Costs (Long Form)
5, List the assets, and their values, which you own or your spouse owns, Deo not list clothing and ordinary household furnishings.
Assets owned by you or your spouse
$ None / we rent an apt.
Home (Value)
Other real estate (Value) $48,000 less taxes, $41,800
less damage cleanup.
$9,400
Motor vehicle #/ (Value) Trade in value
Make and year: 2013 Lincoln
Model: MKS
Registration #: ILNHL9DKXDG608157
Motor vehicle #2 (Value) Kelly Blue Book $ 1,928
Make and year: 2014 Mitsubishi
Model: Mirage
Registration #: ML32A3HJ8EH013692
Other assets (Value) Musical instruments $ 900.
Other assets (Value) Fidelity $15,983., Investco $22,,509
$4,251, Muhlencamp $2,275
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse money Amount owed to you Amount owed to your spouse
None 3 N/A $ N/A
None $N/A SN/A
Name (or, if under 18, initials only) Relationship Age
NONE N/A N/A

 

 

 

 

 

 

 
 

Case 1:19-cv-01219-MN Document 57 Filed 07/28/20 Page 4 of 5 PagelD #: 999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 5
AO 239 (Rev.
None $N/A $ N/A
7. State the persons who rely on you or your spouse for support. N/A
8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your spouse. Adjust any
payments that arc made weekly, biweckly, quarterly, semiannually, or annually to show the monthly rate.
You Your spouse
Rent or home-mortgage payment (including lot rented for mobile home)
Are real estate taxes included? uYesu No Apartment Rental $ 1,095 $0
Is property insurance included? u Yes X No
a. $ 140. 30
Utilities (electricity, heating fuel, water, sewer, and telephone)
. $ N/A SN/A
Home maintenance (repairs and upkeep)
Food $100, $300
Clothing $50 $80
Laundry and dry-cleaning $0 $30
Medical and dental expenses $50 $150
. $0 $100
Transportation (not including motor vehicle payments)
Recreation, entertainment, newspapers, magazines, etc. $40 $160
Insurance (not deducted from wages or included in mortgage payments) Homeowner's
' $15 $0
or renter's:
$0 $0
Life:
Health: Medicare / Supplement $0 $127
Motor vehicle: $80 $0
Other: $ N/A $N/A
Taxes (not deducted from wages or included in mortgage payments) (specify): $ N/A N/A
Installment payments
Motor vehicle:
SN/A SN/A
Credit card (name): Barclay AAirlines $300, Wells Fargo $400 $None $700

 

 

 

 

 
Case 1:19-cv-01219-MN Document 57 Filed 07/28/20 Page 5 of 5 PagelD #: 1000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 5
AO 239 (Rev.
Department store (name):Belks $40 $ 40. $ 00.00
Other: $None $None
Alimony, maintenance, and support paid to others $None SNone
Regular expenses for operation of business, profession, or farm (attach $None $None
detailed statement)
None None
Other (specify): $ $
$ 1610.00 8 1647.00
Total monthly expenses:
9, Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the

10,

next 12 months? NO If yes, describe on an attached sheet.

Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this

lawsuit? YES

If yes, how much? ‘I spent so far $9000 (as a loan against my Fidelity Acct.),

| currently owe Attorney Consulting Fees of approx. $16,000. These are consulting

fees to advise me of my legal rights but not for retaining counsel in Delaware. | have
contacted several firms in Delaware, but | cannot even afford the retainer amounts they
require to file a notice of appearance.

11.

12.

Provide any other information that will help explain why you cannot pay the costs of these proceedings.

LOWE U.S. Bank Card $11,826.49 from a cash advance approx. 2008
Barclay Card $20,313.88 from a cash advance approx. 2008
AAdvantage Credit Card $1,740.00 current

Wells Fargo Credit Card (my wife’s) $2001.00 current

Identify the city and state of your legal residence. Leland, North Carolina, 28451

Your daytime phone number: 302-559-1766
Your age: 72 , wife 76 Your years of schooling: 19
